Citation Nr: 0300386	
Decision Date: 01/08/03    Archive Date: 01/28/03

DOCKET NO.  00-15 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Nashville, Tennessee


THE ISSUE

Entitlement to service connection for coronary artery 
disease, to include atrial fibrillation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel







INTRODUCTION

The veteran had active service from June 1940 to September 
1945, and the report of his separation from service 
reflects that he was awarded the Purple Heart medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.

The Board notes that the veteran failed to appear for a 
scheduled hearing at the RO in May 2001 before a traveling 
Member of the Board.  The veteran's representative 
asserted in the May 2001 Appellant's Brief that the 
veteran did not appear for the scheduled hearing due to 
reasons beyond the veteran's control.  The representative 
therefore submitted argument on behalf of the veteran in 
writing.  As a result, the Board will proceed with the 
issue on appeal.

The Board remanded this issue in June 2001 for further 
development, and it has returned for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence and information necessary for an 
equitable disposition of the appeal have been obtained.

2.  Coronary artery disease, to include atrial 
fibrillation, was not present in service or until many 
years thereafter; the disorder is not etiologically 
related to service or the veteran's service- connected 
disability.





CONCLUSION OF LAW

Coronary artery disease, to include atrial fibrillation, 
was not incurred in or aggravated by active service, and 
its incurrence or aggravation during active service may 
not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

As an initial matter, it is observed that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the 
law is applicable to all claims filed on or after the date 
of enactment of the VCAA or filed before the date of 
enactment and not yet final as of that date.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending  
38 U.S.C. § 5107, was intended to have retroactive 
effect). 

The final rule implementing the VCAA was published on 
August 29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  These regulations, 
likewise, apply to any claim for benefits received by VA 
on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of 
that date, with the exception of certain provisions 
relating to attempts to reopen claims, not pertinent here.  

In this case, the Board considers that VA's duties under 
the VCAA have been fulfilled to the extent possible.  
Among other things, the VCAA provides that VA must notify 
the veteran of evidence and information necessary to 
substantiate his claim and inform him whether he or VA 
bears the burden of producing or obtaining that evidence 
or information.  38 U.S.C.A. § 5103(a) (West Supp. 2002); 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In this regard, the 
veteran was notified of the information necessary to 
substantiate his claim, by means of the discussions in the 
June 2000 statement of the case, the June 2001 Board 
remand, the December 2001 supplemental statement of the 
case, and a letter sent to the veteran in June 2001, which 
specifically addressed the contents of the VCAA in the 
context of the veteran's claims.  The RO explained its 
decision with respect to the issue on appeal, and invited 
the veteran to identify records that could be obtained to 
support his claims.  Under these circumstances, VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed. 

Further, it is observed that VA attempted to inform the 
veteran of which information and evidence he was to 
provide to VA and which information and evidence VA would 
attempt to obtain on his behalf.  In the letter dated in 
June 2001, the RO asked the veteran to identify records 
relevant to his claim.  The June 2001 letter explicitly 
set out the various provisions of the VCAA, including what 
records VA would obtain, and what was the responsibility 
of the veteran.  

The VCAA also requires VA to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) 
(West Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(c), (d)).  Here, the RO obtained the records of the 
veteran's treatment at VA, which were the only records the 
veteran identified as relevant to his claim.  The veteran 
was also examined for VA purposes in connection with this 
claim, and pertinent medical opinions were obtained 
addressing the specific question at issue in this appeal.  
There appears to be no other development left to 
accomplish, and under the foregoing circumstances, the 
Board considers the requirements of the VCAA to have been 
met.

II.  Service Connection

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty. 38 U.S.C.A. § 1110.

Service incurrence or aggravation of cardiovascular 
disease may be presumed if it is manifested to a 
compensable degree within a year of the veteran's 
discharge from service. 38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.

Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service. 38 
C.F.R. § 3.303(d).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for coronary artery 
disease.  The Board adopts the findings made by a VA 
examiner in November 2001.  In a detailed and thorough 
report, the VA examiner recounted the veteran's medical 
history associated with the claims file.  According to the 
service medical records, the veteran was treated for 
anxiety neurosis and fatigue, which was classified as 
"battle fatigue".  In November and December 1944, a 
service examiner noted that the veteran had precordial 
chest pains and weakness manifested by a murmur at the 
apex - diastolic in time with no radiation.  His blood 
pressure was 150/90 and his pulse was 84 beats per minute.  
The veteran was apparently evacuated for further study and 
evaluation.  The VA examiner commented that a functional 
murmur is one that can be associated with anxiety as well 
as with tachycardia and did not indicate any clinical 
heart disease. 

According to a December 1944 service examination report 
the veteran's heart rhythm was regular, with "soft blowing 
systolic", but otherwise functional.  The Board was unable 
to decipher the complete entry due to illegible 
handwriting.  In January 1945, a service examiner noted 
that the veteran complained of pericardial pain.  Then, a 
service examiner noted on the veteran's September 1945 
separation examination report that the veteran's 
cardiovascular system was normal and his chest x-ray 
studies were negative for abnormality.  According to the 
record, the VA examiner noted that the veteran had never 
had rheumatic fever or rheumatoid arthritis, and he was 
not diagnosed with any kind of cardiovascular disease 
until the early 1960s, when he was in his forties.

In light of the foregoing evidence, the November 2001 VA 
examiner provided the following opinion.  Tachycardia is 
frequently noted with anxiety disorder, and it is possible 
to have "a functional murmur," which does not indicate the 
presence of valvular or other cardiac disease, but rather 
is a manifestation of a rapid heart rate and the rate of 
flow through the heart.  These functional murmurs are 
frequently spontaneous and may appear and disappear.  The 
November 2001 VA examiner concluded that it was entirely 
conceivable that it could be present at one point in time 
and not present at another time.  This veteran did not 
have any history of early valvular heart disease, 
hypertension, or rheumatic heart disease.  He did not have 
any history of autoimmune disorder, which may have 
contributed to heart disease during his active military 
duty.  According to the examiner, the veteran developed 
his hypertension and atrial fibrillation well after the 
time of his discharge from military service.  The examiner 
concluded that there was no indication whatsoever that the 
veteran had heart disease during the time of his active 
duty or that anything during the time of his active duty 
was a contributing factor to his present heart disease.

The Board finds this November 2001 VA examination report 
compelling.  The examiner thoroughly discussed the 
veteran's medical history and explained the reasons for 
his conclusion.  There is no competent evidence of record 
that rebuts the November 2001 VA examiner's findings.

The veteran asserts that his current coronary artery 
disease is related to the treatment documented in his 
service medical records.  The veteran, however, has not 
shown that he is a qualified medical expert.  The law 
provides that greater weight be given to a medical 
professional with respect to medical questions.  The Board 
emphasizes that as a lay person, the veteran himself is 
not competent to render an opinion concerning medical 
diagnosis or medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  In this case, the Board 
finds the probative value of the November 2001 VA 
examiner's opinion outweighs any evidence to the contrary.

In light of these circumstances, the Board must conclude 
that the preponderance of the evidence is against the 
veteran's claim.


ORDER

Service connection for coronary artery disease, to include 
atrial fibrillation, is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

